DOBIE, Circuit Judge
(dissenting).
I think the judgment of the District Court should be affirmed.
There can he, in my opinion, but one rational conclusion that can be drawn from the physical evidence in this case — the break in the post of the bridge, the dent in the truck at precisely the height of the break above the floor of the bridge and the bolt or rivet from the bridge embedded in the body of the “truck. That conclusion is that the truck ran into ihe post of the bridge and caused the fall of the bridge.
I do not think there was any legal duty here imposed upon the Southern to provide guards that would efficiently prevent motor vehicles (entering the bridge) from colliding with these bridge-posts. To hold that there is such a duty imposes on the Southern undue hardships — economic, engineering and juristic. It might well be that such guards (by narrowing the space for entry on, or exit from, the bridge) would cause more accidents' than they would prevent. Certainly few (very, very few) of the hundreds of bridges that I have crossed in my automobile have any such guards.
Even if I could accept the rule enunciated in the majority opinion in this case (I have been unable to find any case that goes so far) I would still entertain grave doubts as to its applicability here. As I read the rec*892ord, there is no evidence on which to base a finding of negligence in failing to guard the end posts. To submit the case on that theory is to permit a finding, not on the evidence, but on such speculation and conjecture as the jury might indulge.